DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are moot in view of a new ground of rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Devecka (US 2012/0290977 A1 – hereinafter Devecka), Maruyama et al. (US 2014/0215512 A1 – hereinafter Maruyama), and Pickett et al (US 2016/0352667 A1 – hereinafter Pickett).
	Regarding claim 1, Devecka discloses a server device that comprises a computer (para 0049 illustrates a computing device (server)) having a video data storage unit that stores video data for displaying videos (para 0051 illustrates a computer reading medium (video storage)) and that, when a video display terminal that displays a video on the basis of the video data is connected via a network, delivers the video data to the video display terminal according to a request by the video display terminal (para 0051 illustrates a computer connected to a network and delivering video data to video display terminal) and wherein the computer comprises a microprocessor configured to: specify a selected comment corresponding to a comment selected by each user from among a plurality of comment candidates that have been prepared in advance for attachment to the video (para 0199 illustrates providing a comment selected by users using a selected icon system); on the basis of symbol data that manages symbols that are set separately for each user in order visually to identify each user, specify a user symbol corresponding to a symbol of the user who has selected the selected comment (para 0061 illustrates a symbol data that manages symbol corresponding to a symbol of the user who selected comment); when a request is made for delivery of the video data, provide information specifying the selected comment and the user symbol to the video display terminal, so that a comment icon in which the selected comment and the use symbol are combined is attached to the video (para 0181 illustrates video data providing information specifying the selected comment); and when the video is viewed via a video screen displayed upon a display (para 0051 illustrates video viewed via a video screen upon a display device), acquire information to display ([0181]-[0186] – acquire chat text, etc., to display on the display).
	Devecka does not disclose the microprocessor configured to: acquire information specifying a placement location at which the selected comment is to be placed on the video screen on the basis of designation of the user who selected the selected comment and wherein the microprocessor is further configured to provide information specifying the placement location to the video display terminal, so that the comment icon is placed at the placement location, when a plurality of emoticons for respectively visually expressing a plurality of emotions are employed as the plurality of comment candidates, the microprocessor specifies, as the selected comment, a selected emoticon corresponding to the selected comment and provides information specifying the selected emoticon and the user symbol to the video display terminal, so that the comment icon is formed by a combination of the selected emoticon and the user symbol.
Maruyama discloses when a video is viewed via a video screen displayed upon a display device equipped to a video display terminal, acquire information specifying a placement location at which a selected comment is to be placed on the video screen on the basis of designation for an arbitrary location by a user who selected the selected comment and wherein the microprocessor is further configured to provide information specifying the placement location to the video display terminal, so that the comment icon is placed at the placement location (Fig. 13; [0092]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Maruyama into the server device taught by Devecka to allow the user to control the comment location to avoid occlusion of objects in the video that the user wants to see.
	Devecka and Maruyama do not disclose when a plurality of emoticons for respectively visually expressing a plurality of emotions are employed as the plurality of comment candidates, the microprocessor specifies, as the selected comment, a selected emoticon corresponding to the selected comment and provides information specifying the selected emoticon and the user symbol to the video display terminal, so that the comment icon is formed by a combination of the selected emoticon and the user symbol
	Pickett teaches when a plurality of emoticons for respectively visually expressing a plurality of emotions are employed as a plurality of comment candidates, a microprocessor specifies, as a selected comment, a selected emoticon corresponding to the selected comment (fig 3B, 310b, para 0089 illustrates a plurality of emoticons for visually expressing a plurality of emotions) and provides information specifying the selected emoticon and the user symbol to the video display terminal, so that the comment icon is formed by a combination of the selected emoticon and the user symbol (para 0126 illustrates providing information specifying selected emoticon  and the comment icon is formed by a combination of emoticon and user symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pickett into the server device of Devecka and Maruyama in order to allow the user to express his or her emotion, e.g. smiling, happy, angry, etc., using emoticons.
		Claim 4 is rejected based on claim 1 with the added limitation of a non-transitory computer readable storage medium storing a computer program that is adapted to cause the computer having the video data storage unit to function as the units of the server device as disclosed by Devecka ([0131]).
Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Devecka, Maruyama, and Pickett as applied to claims 1 and 4 above, and further in view of Duckworth et al. (US 2016/0323443 A1 – hereinafter Duckworth).
Regarding claim 5, see the teachings of Devecka, Maruyama, and Pickett as discussed in claim 1 above. However, Devecka, Maruyama, and Pickett do not disclose in the comment icon, the user symbol overlaps at least a portion of the selected emoticon.
([0021]; Fig. 2A, 2B - visual indicator 208 depicts an emoticon superimposed over avatar 200, wherein the emoticon provides an indication of a current mood of the user of client computer system).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Duckworth into the comment icon in the server device taught by Devecka, Maruyama, and Pickett to enhance the visual effect of the comment, e.g. making the user symbol expressing the mood of the user.
Claim 6 is rejected for the same reason as discussed in claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484